DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4 and 8-11 have been amended. Claims 1-14 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (US Publication No. 2018/0329756 -- "Kan") in view of Iida (US Publication No. 2013/0254483 -- "Iida").

Regarding claim 1, Kan teaches A control apparatus comprising: a memory; and a processor coupled to the memory, the processor being configured to execute a procedure, the procedure comprising: (Kan paragraph [0013], To achieve the above-mentioned object, a distributed processing system of the present invention includes: a data holding device configured to hold data used in distributed processing; and one or more distributed processing devices each including distributed processing execution means for executing a task allocated to an own device in the distributed processing, and data access processing means for aggregating requests for processing of accessing to the data holding device by the distributed processing execution means, for each block which is a storage region of the data holding device, and thereby issuing an access processing instruction for each of the block. The processor and the memory (i.e., the processing device and data holding device) are coupled together and the processor executes the procedures for the memory) receiving, from a processing device, a reading request to read a first data piece among a plurality of data pieces included in a data set, the processing device executing a given process on each of the plurality of data pieces; (Kan paragraph [0014] and paragraph [0064], First, a configuration of a distributed processing system 2 as a second example embodiment of the present invention is illustrated in FIG. 6. In FIG. 6, the distributed processing system 2 includes a distributed processing device 20, a data holding device 21, a list information holding unit 22, a distributed processing allocation unit 23, and a capacity adjustment unit 24. The distributed processing device 20 includes a distributed processing execution unit 201 and a data access processing unit 202. The data holding device 21 includes an intermediate data holding unit 211. The processing device/system can send the I/O command as well as the executable processes detailed below, see Kan paragraph [0066], The data holding device 21 stores intermediate data for repeated computation in distributed processing in the intermediate data holding unit 211. The intermediate data are data generated and used by tasks allocated to one or more distributed processing devices 20. The intermediate data holding unit 211 may store one or more pieces of intermediate data in a key value form in a block. The individual data pieces in the set can each be read and can execute a particular assigned process) transmitting the first data piece read from the first storage tier to the processing device in response to the reading request; (Kan paragraph [0093], Next, the distributed processing execution unit 201 requests the data access processing unit 202 to perform processing of writing intermediate data generated by the execution of the task into the intermediate data holding unit 211. Then, the data access processing unit 202 writes designated intermediate data to the intermediate data holding unit 211 (step S22). Details of this step will be described later. The data read from the storage will be sent to the processing device for further redistribution and execution of the aforementioned process).
Kan does not teach reading the first data piece from a first storage tier that stores the first data piece among a plurality of hierarchical storage tiers having respective different reading capabilities; measuring a processing time that the processing device takes to execute the given process on the first data received from the processor; determining a storage tier that is to store the first data piece among the plurality of hierarchical storage tiers based on the reading capabilities of the plurality of the storage tiers and the measured processing time; and  migrating the first data piece from the first storage tier to the determined storage tier.
However, Iida teaches reading the first data piece from a first storage tier that stores the first data piece among a plurality of hierarchical storage tiers having respective different reading capabilities; (Iida paragraph [0007], a control unit which manages each of storage areas provided by the storage devices of the plurality of types by means of storage tiers of a plurality of different types, and assigns the storage areas in page units to a virtual volume from any of the storage tiers among the storage tiers of the plurality of types in response to a request to write the data from the host, wherein, if the data I/O request is received from the host, the control unit assigns storage areas in page units from the uppermost storage tier to the target areas of the virtual volume corresponding to the I/O request, and wherein the control unit changes the page unit storage area assignment to predetermined areas of the virtual volume from an upper storage tier to a lower storage tier in accordance with the speed of processing of the data I/O request from the host. Data can be read from the first storage tier in fragments/pieces (here denoted as pages, each of which is a piece of a larger block). Each storage tier has different reading capabilities, see Iida paragraph [0003], Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved) measuring a processing time that the processing device takes to execute the given process on the first data received from the processor; (Iida paragraph [0008], With this configuration, pages accessed by the host are disposed in the uppermost storage tier and pages in the uppermost storage tier are migrated according to the speed of processing the I/O request from the host. As a result, the optimal command response time to access by the host can be expected and optimal page disposition can be executed according to the speed of I/O processing by the host.  The processing/execution time is measured and used to determine a classification of tiers and capabilities. Also see Iida claim 4 for an individual piece of data) determining a storage tier that is to store the first data piece among the plurality of hierarchical storage tiers based on the reading capabilities of the plurality of the storage tiers and the measured processing time; (Iida paragraphs [0008-0009], With this configuration, pages accessed by the host are disposed in the uppermost storage tier and pages in the uppermost storage tier are migrated according to the speed of processing the I/O request from the host. As a result, the optimal command response time to access by the host can be expected and optimal page disposition can be executed according to the speed of I/O processing by the host. Advantageous Effects of Invention [0009] The present invention makes it possible to provide optimal page disposition in response to a sudden increase in the access frequency to a specific page. As mentioned above, the measured time can be utilized for classification efforts in order to maximize efficiency of the storage tiers and response times) and migrating the first data piece from the first storage tier to the determined storage tier (Iida paragraph [0083], More specifically, the margin capacity (guide margin capacity) which is obtained by adding a predetermined amount to a limit value of the margin capacity designated by the user is calculated (STEP 01). Further, the time when the free capacity of the current first storage tier (Tier 1) is depleted (the first storage tier depletion time) is calculated from the speed of processing I/O requests from the host 100 at the current time (STEP 02). Further, the processing time (guide margin securing time), in a case where a page is demoted from the first storage tier to the second storage tier, for the guide margin capacity is calculated from the speed of demotion from the current first storage tier (Tier 1) to the second storage tier (Tier 2) (STEP 03). Furthermore, by subtracting the guide margin securing time from the first storage tier depletion time, the time of starting the demotion from the first storage tier (Tier 1) to the second storage tier (Tier 2) (the demotion start time) is calculated (STEP 04). After the processing time has been determined and correlated with a storage tier, the data is migrated from the first storage tier to the appropriately determined storage tier).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan with those of Iida. Iida teaches using different tiers of storage in a hierarchical storage system, which is a known method of improving the functionality and the cost-performance ratio of the memory system as a whole (Iida paragraph [0003], Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved).

Claim 8 is the corresponding computer-readable medium claim to apparatus claim 1. It is rejected with the same references and rationale.

Regarding claim 6, Kan in view of Iida teaches The control apparatus according to claim 1, wherein: the processing device regards a series of the given process on the plurality of data pieces as a unit and repeats the series of the given process two or more times; (Kan paragraph [0014] and paragraph [0064], First, a configuration of a distributed processing system 2 as a second example embodiment of the present invention is illustrated in FIG. 6. In FIG. 6, the distributed processing system 2 includes a distributed processing device 20, a data holding device 21, a list information holding unit 22, a distributed processing allocation unit 23, and a capacity adjustment unit 24. The distributed processing device 20 includes a distributed processing execution unit 201 and a data access processing unit 202. The data holding device 21 includes an intermediate data holding unit 211. The processing device/system can send the I/O command as well as the executable processes detailed below, see Kan paragraph [0066], The data holding device 21 stores intermediate data for repeated computation in distributed processing in the intermediate data holding unit 211. The intermediate data are data generated and used by tasks allocated to one or more distributed processing devices 20. The intermediate data holding unit 211 may store one or more pieces of intermediate data in a key value form in a block. The data pieces for the given process can be part of a set (i.e., a block) and repeat multiple times) and the procedure further comprises determining the storage tier that is to store the first data piece (Iida paragraph [0007], a control unit which manages each of storage areas provided by the storage devices of the plurality of types by means of storage tiers of a plurality of different types, and assigns the storage areas in page units to a virtual volume from any of the storage tiers among the storage tiers of the plurality of types in response to a request to write the data from the host, wherein, if the data I/O request is received from the host, the control unit assigns storage areas in page units from the uppermost storage tier to the target areas of the virtual volume corresponding to the I/O request, and wherein the control unit changes the page unit storage area assignment to predetermined areas of the virtual volume from an upper storage tier to a lower storage tier in accordance with the speed of processing of the data I/O request from the host. Data can be read from the first storage tier in fragments/pieces (here denoted as pages, each of which is a piece of a larger block). Each storage tier has different reading capabilities, see Iida paragraph [0003], Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved) after the series of the predetermined process is completed and before a next series of the predetermined process starts (Kan paragraph [0105], In FIG. 11, the instruction initiation unit 207 first determines whether a predetermined opportunity has arrived (step S41). The predetermined opportunity may be timing at which a predetermined period of time lapsed. The predetermined opportunity may also be timing at which volume of requests held by the temporary holding unit 203 exceeds a threshold value. In such a case, the threshold value may be set not to exceed a capacity of a memory (main memory device) or the like included in the temporary holding unit 203. The given process is performed and utilized in a set and there is a threshold regarding a predetermined process completion of a previous set and before a next set starts).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan with those of Iida. Iida teaches using different tiers of storage in a hierarchical storage system, which is a known method of improving the functionality and the cost-performance ratio of the memory system as a whole (Iida paragraph [0003], Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved).



Regarding claim 7, Kan in view of Iida teaches The control apparatus according to claim 1, wherein the procedure further comprises: determining a storage tier that is to store each of the plurality of data pieces; and migrating each of the plurality of data piece to the storage tier determined (Iida paragraphs [0007-0008], In order to solve this problem, the present invention provides a storage apparatus which is coupled to a host which issues a data I/O request via a network, comprising storage devices of a plurality of types of varying performance, and a control unit which manages each of storage areas provided by the storage devices of the plurality of types by means of storage tiers of a plurality of different types, and assigns the storage areas in page units to a virtual volume from any of the storage tiers among the storage tiers of the plurality of types in response to a request to write the data from the host, wherein, if the data I/O request is received from the host, the control unit assigns storage areas in page units from the uppermost storage tier to the target areas of the virtual volume corresponding to the I/O request, and wherein the control unit changes the page unit storage area assignment to predetermined areas of the virtual volume from an upper storage tier to a lower storage tier in accordance with the speed of processing of the data I/O request from the host. [0008] With this configuration, pages accessed by the host are disposed in the uppermost storage tier and pages in the uppermost storage tier are migrated according to the speed of processing the I/O request from the host. As a result, the optimal command response time to access by the host can be expected and optimal page disposition can be executed according to the speed of I/O processing by the host. As previously described, data pieces are determined to be stored in a storage tier based on factors such as processing time, and then subsequently migrated to the storage tiers).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan with those of Iida. Iida teaches using different tiers of storage in a hierarchical storage system, which is a known method of improving the functionality and the cost-performance ratio of the memory system as a whole (Iida paragraph [0003], Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved).

.


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of Iida as applied to claims 1 and 8 above, and further in view of Imazu et al. (US Publication No. 2021/0064337 -- "Imazu").

Regarding claim 2, Kan in view of Iida in further view of Imazu teaches The control apparatus according to claim 1, wherein: the plurality of data pieces are N data pieces; the first data piece is an i-th data piece (where, 1<i<N); (Kan paragraphs [0066-0067], The data holding device 21 stores intermediate data for repeated computation in distributed processing in the intermediate data holding unit 211. The intermediate data are data generated and used by tasks allocated to one or more distributed processing devices 20. The intermediate data holding unit 211 may store one or more pieces of intermediate data in a key value form in a block. [0067] Note that the data holding device 21 may hold other pieces of data needed for distributed processing in addition to the intermediate data. There are a plurality of pieces of data, both originally and as intermediate data) and the procedure further comprising computing the processing time that the processing device takes to execute the given process on the i-th data piece based on a receiving time when the processor receives a reading request to read the i-th data piece (Imazu paragraph [0011], adopting a predetermined number of pieces of the data related to a result of the computations in order of the largest number of traversed information processing devices, a process of determining a time at which the data related to a result of the computations is received, and preferentially adopting the data related to a result of the computations having an earlier time, a process of determining a time at which the data related to a result of the computations is received, and preferentially adopting the data related to a result of the computations having a later time, and a process of determining whether or not a specific information processing device has been traversed after branching, and preferentially adopting the data related to a result of the computations that has traversed the specific information processing device. The execution time for a data operation is calculated and obtained for a given piece of data) and a transmitting time when the processor transmits (i-1)-th data among the plurality of data pieces to the processing device (Imazu paragraph [0101], The Nth information processing device receives the algorithm data a(N−1) transmitted from the (N−1)th information processing device A(N−1). Also, the Nth information processing device A(N) uses data stored in the Nth information processing device A(N) itself to execute computations according to the algorithm expressed by the information included in the received algorithm data a(N−1). The Nth information processing device A(N) acquires the data of the result of executing the computations (computational result data b(N−1)). This calculation of time mentioned in the previous limitation also includes a transmitting time to the processing device, as described here).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan and Iida with those of Imazu. Imazu teaches calculating a processing time for a given data piece as well as a transmitting time. These values are calculated for use in an algorithm to determine various factors and information about processing a storage devices, ultimately used for data optimization and memory storage efficiency (Imazu paragraph [0037], A program according to an embodiment of the present invention is a program causing a computer included in an information processing device to perform: a function of receiving first algorithm data that is data stating a first algorithm from a first information processing device; a function of executing computations based on the first algorithm stated in the received first algorithm data and using data stored in a first storage unit in the computations on a basis of the first algorithm data and the data stored in the first storage unit; a function of transmitting second algorithm data that is data stating a second algorithm according to the first algorithm to a second information processing device and at least one other information processing device; and for the two or more information processing devices to which the second algorithm data is transmitted, a function of performing a process on the data related to a result of the computations received from the two or more information processing devices to which the second algorithm data is transmitted in a branched manner from the information processing device different from the information processing device performing the process itself, the process being any of a process of determining a number of the information processing devices traversed after branching and adopting a predetermined number of pieces of the data related to a result of the computations in order of the largest number of traversed information processing device).

.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of Iida as applied to claims 1 and 8 above, and further in view of Golov (US Publication No. 2020/0117400 -- "Golov").

Regarding claim 3, Kan in view of Iida in further view of Golov teaches The control apparatus according to claim 1, wherein the determining of the storage tier that is to store the first data piece by the processor comprises: estimating respective reading completion times when the first data piece is read from the plurality of hierarchical storage tiers based on the reading capabilities of the plurality of storage tiers; (Iida paragraphs [0090-0092], For example, in a case where the current time is 0:00 on Jan. 1, 2012 and where the I/O processing speed of the host 100 is 100 MB/s and where the free capacity is 4 TB, the free capacity depletion time of the first storage tier is calculated by adding the time estimated until depletion of the free capacity of the first storage tier to the current time. The time estimated until depletion of the free capacity of the first storage tier=the free capacity/host I/O processing speed=4 TB/100 MB=40000 [s]=11.11 [h]. The above information can be used to estimate the reading completion time for a given data piece because the amount of data pieces left in a storage tier are known, so the emptying of said storage tier would also include an individual piece) estimating an estimated receiving time when the processor receives a reading request for the first data pieces based on the processing time measured by the processor; (Golov paragraph [0058], In some embodiments, when the communication protocol for the connection (108) between the memory device and the processing device (109) requires a predetermined timing for response, the memory device can provide a response of an estimated time to the completion of the result, as a response to the read command. The processing device (109) can retry to read until the result is obtained. In some instances, the arithmetic compute element matrix (105) stores and/or updates a status indicator of the computation (149) in a memory unit in the memory region (or in another predefined location in the memory device encapsulated within the IC package (101)). Golov teaches an estimated receiving time for a read request based on processing time calculations) and determining the storage tier that is to store the first data piece based on the plurality of reading completion times estimated and the estimated receiving time (Iida paragraph [0007], a control unit which manages each of storage areas provided by the storage devices of the plurality of types by means of storage tiers of a plurality of different types, and assigns the storage areas in page units to a virtual volume from any of the storage tiers among the storage tiers of the plurality of types in response to a request to write the data from the host, wherein, if the data I/O request is received from the host, the control unit assigns storage areas in page units from the uppermost storage tier to the target areas of the virtual volume corresponding to the I/O request, and wherein the control unit changes the page unit storage area assignment to predetermined areas of the virtual volume from an upper storage tier to a lower storage tier in accordance with the speed of processing of the data I/O request from the host. Data can be read from the first storage tier in fragments/pieces (here denoted as pages, each of which is a Furthermore, as a data management method for this kind of storage apparatus in which the thin provisioning function is installed, a hierarchical data management method has conventionally been proposed (PTL 1, for example). A hierarchical data management method is a method in which storage areas provided by each of a plurality of types of storage devices of varying performance which are built into the storage apparatus are managed as storage tiers of a plurality of different types, where storage areas are assigned from a high-speed, high-performance storage tier to areas where data of high access frequency in the virtual volume is stored, and storage areas are assigned from a low-speed, low-performance storage tier to areas where data of low access frequency in the virtual volume is stored. With this hierarchical data management method, the cost performance of the storage apparatus can be improved).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan and Iida with those of Golov. Golov teaches an estimated receiving time for a read request based on processing time calculations, which can be used to improve communication protocol, in particular for situations where the response/completion time needs to be known to a certain degree of accuracy beforehand (Golov paragraph [0058], In some embodiments, when the communication protocol for the connection (108) between the memory device and the processing device (109) requires a predetermined timing for response, the memory device can provide a response of an estimated time to the completion of the result, as a response to the read command. The processing device (109) can retry to read until the result is obtained. In some instances, the arithmetic compute element matrix (105) stores and/or updates a status indicator of the computation (149) in a memory unit in the memory region (or in another predefined location in the memory device encapsulated within the IC package (101))).

Claim 10 is the corresponding computer-readable medium claim to apparatus claim 3. It is rejected with the same references and rationale.


Claims 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of Iida in further view of Golov as applied to claims 3 and 10 above, and further in view of Imazu and in further view of Marshak et al. (US Patent No. 9,026,765 -- "Marshak").

Regarding claim 4, Kan in view of Iida in further view of Golov and in further view of Imazu teaches The control apparatus according to claim 3, wherein the procedure further comprises: determining whether one or more reading completion times previous to the estimated receiving time is present in the plurality of reading completion times; (Imazu paragraph [0011], adopting a predetermined number of pieces of the data related to a result of the computations in order of the largest number of traversed information processing devices, a process of determining a time at which the data related to a result of the computations is received, and preferentially adopting the data related to a result of the computations having an earlier time, a process of determining a time at which the data related to a result of the computations is received, and preferentially adopting the data related to a result of the computations having a later time, and a process of determining whether or not a specific information processing device has been traversed after branching, and preferentially adopting the data related to a result of the computations that has traversed the specific information processing device. Previous (reading) completion times were determined prior to the actual estimated receiving time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan and Iida and Golov with those of Imazu. Imazu teaches calculating a processing time for a given data piece as well as a transmitting time. These values are calculated for use in an algorithm to determine various factors and information about processing a storage devices, ultimately used for data optimization and memory storage efficiency (Imazu paragraph [0037], A program according to an embodiment of the present invention is a program causing a computer included in an information processing device to perform: a function of receiving first algorithm data that is data stating a first algorithm from a first information processing device; a function of executing computations based on the first algorithm stated in the received first algorithm data and using data stored in a first storage unit in the computations on a basis of the first algorithm data and the data stored in the first storage unit; a function of transmitting second algorithm data that is data stating a second algorithm according to the first algorithm to a second information processing device and at least one other information processing device; and for the two or more information processing devices to which the second algorithm data is transmitted, a function of performing a process on the data related to a result of the computations received from the two or more information processing devices to which the second algorithm data is transmitted in a branched manner from the information processing device different from the information processing device performing the process itself, the process being any of a process of determining a number of the information processing devices traversed after branching and adopting a predetermined number of pieces of the data related to a result of the computations in order of the largest number of traversed information processing device).

Kan in view of Iida in further view of Golov and further in view of Imazu does not teach determining, in case that one or more reading completion times previous to the estimated receiving time is present, a storage tier associate with one of the reading completion times previous to the estimated receiving time having a smallest time difference from the estimated receiving time to be the storage tier that is to store the first data piece.
However, Marshak teaches determining, in case that one or more reading completion times previous to the estimated receiving time is present, a storage tier associate with one of the reading completion times previous to the estimated receiving time having a smallest time difference from the estimated receiving time to be the storage tier that is to store the first data piece (Marshak column 7; lines 7-38, Described in following paragraphs are techniques that may be performed to determine promotion and demotion thresholds (described below in more detail) used in determining what data portions of thin devices to store on physical devices of a particular tier in a multi-tiered storage environment. Such data portions of a thin device may be automatically placed in a storage tier where the techniques herein have determined the storage tier is best to service that data in order to improve data storage system performance. The data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time. In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier. The foregoing defined capacity limits and performance limits may be used as criteria to determine promotion and demotion thresholds based on projected or modeled I/O workload of a storage tier. Different sets of performance limits, also referred to as comfort performance zones or performance zones, may be evaluated in combination with capacity limits based on one or more overall performance metrics (e.g., average response time across all storage tiers for one or more storage groups) in order to select the promotion and demotion thresholds for the storage tiers. The estimated reading time can be refined based on past data piece reading completion times, as well as multiple past reading times (i.e., by 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan and Iida and Golov and Imazu with those of Marshak. Marshak teaches using previous reading completion times to the estimated reading completion time to help determine the most accurate storage tier for the first piece of data. This is an obvious improvement to compare calculated data with actual recorded data in order to provide the most accurate possible result for determination of storage tier (Marshak column 7; lines 7-38, Described in following paragraphs are techniques that may be performed to determine promotion and demotion thresholds (described below in more detail) used in determining what data portions of thin devices to store on physical devices of a particular tier in a multi-tiered storage environment. Such data portions of a thin device may be automatically placed in a storage tier where the techniques herein have determined the storage tier is best to service that data in order to improve data storage system performance. The data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time. In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier. The foregoing defined capacity limits and performance limits may be used as criteria to determine promotion and demotion thresholds based on projected or modeled I/O workload of a storage tier. Different sets of performance limits, also referred to as comfort performance zones or performance zones, may be evaluated in combination with capacity limits based on one or more overall performance metrics (e.g., average response time across all storage tiers for one or more storage groups) in order to select the promotion and demotion thresholds for the storage tiers).

Claim 11 is the corresponding computer-readable medium claim to apparatus claim 4. It is rejected with the same references and rationale.

Regarding claim 5, Kan in view of Iida in further view of Golov in further view of Imazu and further in view of Marshak teaches The control apparatus according to claim 4, wherein the procedure further comprising: determining, in case that the one or more reading completion times previous to the estimated receiving time is not present, a storage tier selected in an order of having higher reading capabilities from the plurality of storage tiers to be the storage tier that is to store the first data piece (Marshak column 6; line 60 -- column 7; line 30, The optimizer 138 may perform processing of the techniques herein set forth in following paragraphs to determine how to allocate or partition physical storage in a multi-tiered environment for use by multiple applications. The optimizer 138 may also perform other processing such as, for example, to determine what particular portions of thin devices to store on physical devices of a particular tier, evaluate when to migrate or move data between physical drives of different tiers, and the like. It should be noted that the optimizer 138 may generally represent one or more components that perform processing as described herein as well as one or more other optimizations and other processing that may be performed in an embodiment. Described in following paragraphs are techniques that may be performed to determine promotion and demotion thresholds (described below in more detail) used in determining what data portions of thin devices to store on physical devices of a particular tier in a multi-tiered storage environment. Such data portions of a thin device may be automatically placed in a storage tier where the techniques herein have determined the storage tier is best to service that data in order to improve data storage system performance. The data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time. In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier. Note that in Marshak, when no previous reading completion times are available for use, the system uses an 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kan and Iida and Golov and Imazu with those of Marshak. Marshak teaches using the best available (highest tier) storage in the event of no previous data for adjustment available, which ensures that valuable data (even when new) won't be assigned to a lower tier storage (Marshak column 7; lines 7-38, Described in following paragraphs are techniques that may be performed to determine promotion and demotion thresholds (described below in more detail) used in determining what data portions of thin devices to store on physical devices of a particular tier in a multi-tiered storage environment. Such data portions of a thin device may be automatically placed in a storage tier where the techniques herein have determined the storage tier is best to service that data in order to improve data storage system performance. The data portions may also be automatically relocated or migrated to a different storage tier as the work load and observed performance characteristics for the data portions change over time. In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier. The foregoing defined capacity limits and performance limits may be used as criteria to determine promotion and demotion thresholds based on projected or modeled I/O workload of a storage tier. Different sets of performance limits, also referred to as comfort performance zones or performance zones, may be evaluated in combination with capacity limits based on one or more overall performance metrics (e.g., average response time across all storage tiers for one or more storage groups) in order to select the promotion and demotion thresholds for the storage tiers).

Claim 12 is the corresponding computer-readable medium claim to apparatus claim 5. It is rejected with the same references and rationale.


Response to Arguments
Applicant’s arguments, see page 1 (numbered page 7), filed October 15th, 2021, with respect to Claims 3-4 and 10-11 have been fully considered and are persuasive.  The Claim Objection of Claims 3-4 and 10-11 has been withdrawn. 

Applicant's arguments filed October 15th, 2021 have been fully considered but they are not persuasive.


Applicant argues:
“Iida merely discloses that the “pages in the uppermost storage tier are migrated according to the speed of processing the I/O request from the host” (underlined emphasis added). Regarding “the speed of processing the I/O request from the host,” Iida states in paragraph [0089] that:
The free capacity depletion time calculation processing unit 306 calculates the time when the unused capacity (free capacity) of the first storage tier (Tier 1) is depleted (first storage tier depletion time) from the I/O processing speed of the hosts 100 at the current time and the usage capacity of the first storage tier (Tier 1). Here, the I/O processing speed of the host 100 is the amount of I/O in predetermined time and may also utilize the average value of an actual value [MB/s] for the previous minute, for example (Underlined emphasis added.)
As stated above, Iida merely discloses the I/O processing speed of the host 100, but does not appear to disclose “measuring a processing time that the processing device takes to execute the given process on the first data received from the processor” as claimed (underlined emphasis added). Thus, at least the noted feature of claims 1 and 8 also distinguishes over Iida.”

Examiner respectfully disagrees. As the applicant states, Iida teaches the tracking and utilization of the I/O processing speed of the host. This can be tracked in MB/s, as an example. As the cited paragraph of Iida states, the processing speed of the host is used to determine where the pages of a higher storage tier are migrated to. The examiner asserts that since the processing speed of the command is tracked and then With this configuration, pages accessed by the host are disposed in the uppermost storage tier and pages in the uppermost storage tier are migrated according to the speed of processing the I/O request from the host. As a result, the optimal command response time to access by the host can be expected and optimal page disposition can be executed according to the speed of I/O processing by the host.  The processing/execution time is measured and used to determine a classification of tiers and capabilities).
For further clarification, the examiner also notes that Iida also teaches the measuring of the processing time for executing a given process with direct connection to the hierarchical storage system, designed for the purpose of ranking and classifying the storage tiers based on the results, and even determining the margins between said hierarchies (Iida paragraphs [0083-0084],More specifically, the margin capacity (guide margin capacity) which is obtained by adding a predetermined amount to a limit value of the margin capacity designated by the user is calculated (STEP 01). Further, the time when the free capacity of the current first storage tier (Tier 1) is depleted (the first storage tier depletion time) is calculated from the speed of processing I/O requests from the host 100 at the current time (STEP 02). In this embodiment, the processing of STEP 01 to STEP 04 above is carried out every minute, for example, and the demotion start time of demotion from the first storage tier (Tier 1) to the second storage tier (Tier 2) is updated accordingly. As a result, it is possible to execute optimal page disposition which corresponds to the speed of processing of I/O requests from the host 100 and the speed of migration processing between storage tiers).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./           Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136